DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last 2 lines of the amended independent claims recite “wherein, the alternative pixel is a pixel in the subpicture which is adjacent to the boundary of the subpicture” in relation to in loop filtering. The Applicant’s Specification as filed uses the term “adjacent” in relation to intra-prediction and inter-prediction (Applicant’s Specification as filed, [0091]), but not in relation to loop filtering as currently claimed. While the first portion of the Applicant’s amendments are supported by the previous claims as stated by the Applicant (p. 6 of Applicant’s Remarks), the support for the newly amended portion at the end of the claim is not clear.
	Dependent claims 2-6, 8-12 and 14-16 are also rejected as a result of being dependent on claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (KR20180028299A) in view of Choi et al. (“AHG12: On sub-picture partitioning), hereinafter Choi and further in view Lin et al. (U.S. 2020/0074687), hereinafter Lin. Lim and Choi were cited on the Applicant’s IDS dated 5/14/21. An English translation of Lim has been attached as NPL to this office action, the citations below will refer to the English translation. A copy of Choi has been provided by the Applicant in the file wrapper and the citations below will refer to the NPL pages of the Applicant’s copy.

	Regarding claims 1 and 13, Lim discloses a video decoding apparatus for decoding a bitstream containing an encoded sequence of pictures which are partitioned into a plurality of subpictures including a plurality of coding tree blocks, the apparatus comprising: 
	a decoder ([0200]) configured to: 
		decode, from the bitstream ([0009] and [0155]), layout information ([0027] and [0041]) about the sub-images which are partitioned from the pictures included in the sequence ([0027] and [0040]); 
		split, in a tree structure ([0178]-[0179]), a coding tree block ([0178]) to be decoded among the plurality of coding tree blocks in any one of the subpictures identified by the layout information ([0289] and [0027]), and determine a target block ([0201]); and 
		decode, from the bitstream, prediction information for predicting the target block and information about residual signals of the target block ([0201]); 
	a predictor configured to predict pixels in the target block based on the prediction information and generating a prediction block ([0201] and [0286]); 
	a residual reconstructor configured to generate a residual block for the target block based on information about the residual signals ([0201], [0226] and [0240]); and 
	an adder configured to reconstruct the target block by adding the prediction block and the residual block ([0201]).
	Lim does not explicitly disclose decoding sub-pictures, a loop filter unit configured to perform loop filtering on a target pixel to be filtered in the reconstructed target block by applying filter coefficients to the target pixel and neighboring pixels of the target pixel, and wherein, when at least one of the neighboring pixels is outside the boundary of a subpicture including the target block, the loop filter unit performs the loop filtering on the target pixel based on an alternative pixel in place of the at least one of the neighboring pixels.
	However, Choi teaches decode, from the bitstream, layout information about the subpictures which are partitioned from the pictures included in the sequence (Choi p. 1, Abstract); 
	a loop filter unit configured to perform loop filtering on a target pixel to be filtered in the reconstructed target block by applying filter coefficients to the target pixel and neighboring pixels of the target pixel (Choi p. 4, middle, section starting with “”Any decoding process…”), 
	wherein, when at least one of the neighboring pixels is outside the boundary of a subpicture including the target block, the loop filter unit performs the loop filtering on the target pixel based on an alternative pixel in place of the at least one of the neighboring pixels (Choi p. 4, middle, section starting with “”Any decoding process…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim’s apparatus with the missing limitations as taught by Choi to alleviate seam-line artifacts (Choi p. 1, Abstract) and improve the usefulness of sub-pictures for immersive media uses (Choi p. 2, section 1, Introduction).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improve the usefulness of sub-pictures while also reducing artifacts.

Lim does not explicitly disclose wherein, the alternative pixel is a pixel in the subpicture which is adjacent to the boundary of the subpicture.
	However, Lin teaches a loop filter unit configured to perform loop filtering on a target pixel to be filtered in the reconstructed target block by applying filter coefficients to the target pixel and neighboring pixels of the target pixel (Lin [0062] and fig. 7), 
wherein, when at least one of the neighboring pixels is outside the boundary of a subpicture including the target block, the loop filter unit performs the loop filtering on the target pixel based on an alternative pixel in place of the at least one of the neighboring pixels (Lin [0062] and fig. 7), and
wherein, the alternative pixel is a pixel in the subpicture which is adjacent to the boundary of the subpicture (Lin [0062] and fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Lim in in view of Choi with the missing limitations as taught by Lin to reduce noticeable artefacts and replace unexpected reference pixels on a different side of a boundary (Lin [0058]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of reducing artefacts at subpicture boundaries.

Regarding claims 2 and 14, Lim in view of Choi and Lin teaches the method and apparatus of claims 1 and 13, wherein the subpictures are units displayable independently of each other (Choi p. 1, Abstract).
	The same motivation for claims 1 and 13 applies to claims 2 and 14.

	Regarding claims 3 and 15, Lim in view of Choi and Lin teaches the method and apparatus of claims 1 and 13, wherein the layout information includes a number of the subpictures (Choi p. 5), identification information for identifying a position (Choi p. 5 and p. 6, pos) of a first coding tree block (Choi p. 3, 6 lines from bottom) in raster scan order within each of the subpictures (Choi p. 4, fig. 3), and information about subpicture sizes (Choi p. 5, width and height).
	The same motivation for claims 1 and 13 applies to claims 3 and 15.

	Regarding claim 4, Lim in view of Choi and Lin teaches the method of claim 3, wherein the identification information is information for identifying a position of a coding tree block located at a top left in each of the subpictures (Choi p. 3, section 2, left-top position of the sub-picture is signaled).
	The same motivation for claim 1 applies to claim 4.

	Regarding claim 5, Lim in view of Choi and Lin teaches the method of claim 3, wherein the information about the subpicture sizes includes a number of coding tree blocks in a horizontal direction and a number of coding tree blocks in a vertical direction (Choi p. 3, section 2, rectangular region and p. 4, fig. 3).
	The same motivation for claim 1 applies to claim 5.

	Regarding claims 6 and 16, Lim in view of Choi and Lin teaches the method and apparatus of claims 1 and 13, wherein, when a pre-reconstructed pixel at a position determined based on the prediction information is outside a boundary of a subpicture including the target block, the predictor predicts a pixel in the target block based on an alternative pixel in place of the pre-reconstructed pixel (Choi p. 4, middle, section starting with “”Any decoding process…”).
	The same motivation for claims 1 and 13 applies to claims 6 and 16.

	Regarding claim 8, Lim in view of Choi and Lin teaches the method of claim 7, wherein the bitstream contains a first parameter set carrying parameters commonly applied to a level of the sequence, and a second parameter set carrying parameters commonly applied to a level of the pictures (Lim [0083] or Choi p. 3, SPS and PPS), 
	wherein the layout information is decoded from the first parameter set or the second parameter set (Lim [0083]).
	The same motivation for claim 1 applies to claim 8.

	Regarding claim 9, Lim in view of Choi and Lin teaches the method of claim 8, wherein the bitstream contains one or more third parameter sets carrying parameters commonly applied to a pixel group having a size less than or equal to the picture (Choi p. 4, “In APS, the ALF coefficients of the sub-picture are signaled” and fig. 3), 
	wherein each of the third parameter sets includes ID information, type information indicating a type of parameters carried therein among a plurality of parameter types, and parameters corresponding to the type information (Choi p. 4, “In APS, the ALF coefficients of the sub-picture are signaled” and fig. 3), 
	wherein the plurality of parameter types includes at least a parameter type related to the loop filtering (Choi p. 4, “In APS, the ALF coefficients of the sub-picture are signaled” and fig. 3).
	The same motivation for claim 1 applies to claim 9.

	Regarding claim 10, Lim in view of Choi and Lin teaches the method of claim 8, wherein each of the subpictures is composed of one or more slices including a plurality of coding tree blocks (Lim [0173] or Choi p. 4, fig. 3).
	The same motivation for claim 1 applies to claim 10.

	Regarding claim 11, Lim in view of Choi and Lin teaches the method of claim 10, wherein at least one ID information indicating a third parameter set related to the loop filtering is decoded from a header of a slice containing the target block positioned therein (Lim [0211]), 
	wherein one or more filter coefficient sets for the loop filtering of blocks in the slice are reconstructed from the third parameter set corresponding to the ID information decoded from the header of the slice (Choi p. 4, “In APS, the ALF coefficients of the sub-picture are signaled” and fig. 3).
	The same motivation for claim 1 applies to claim 11.

	Regarding claim 12, Lim in view of Choi and Lin teaches the method of claim 11, wherein the filter coefficients for the loop filtering are determined from among the one or more filter coefficient sets on a coding tree block basis (Lim [0211] and [0178]), wherein the loop filtering of a pixel in the reconstructed target block is performed using filter coefficients corresponding to the to-be-decoded coding tree block including the target block (Lim [0211] and Choi p. 4, top).
	The same motivation for claim 1 applies to claim 12.

Response to Arguments
Applicant's arguments filed 6/2/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-7 of the Applicant’s Response, the Applicant argues that Choi does not teach the amended limitations of the independent claims.
	As stated above in the rejection, the Examiner agrees with respect to the last 2 lines of the amendment to the independent claims. However, the Examiner respectfully disagrees with respect to the first portion of the amendment (claim 1, lines 15-19). Choi teaches in-loop filtering within sub-picture boundaries and across (i.e. outside) sub-picture boundaries (Choi p. 4, middle, section starting with “”Any decoding process…”). Choi further teaches extending and padding (i.e. using alternative pixels) sub-picture boundaries in the same decoding process (Choi p. 4, middle, section starting with “”Any decoding process…”). If loop filtering is performed on a sub-picture boundary which is extended and padded, then alternative pixels are used. Moreover, the newly added reference Lin also teaches the amended limitation as cited above. Therefore, the combination of Lim, Choi and Lin teaches the amended limitations of the independent claims.

Applicant's arguments filed in regard to the newly amended “adjacent” limitation have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Lim in view of Choi and Lin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tung et al. (U.S. 2018/0199002) discloses layout information for sub-pictures ([0024]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482